COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Eddie Ray Charles v. The State of Texas
Appellate case number:      01-19-00725-CR
Trial court case number:    16-DCR-075041B
Trial court:                400th District Court of Fort Bend County
        This case was abated and remanded to the trial court on February 25, 2021 because
the clerk’s record filed in this Court on November 5, 2019 did not include a copy of the
trial court’s certification of appellant’s right to appeal the judgment of conviction and
sentence. See TEX. R. APP. P. 25.2(a)(2). In the abatement order, we directed the trial court
to prepare and execute a certification of appellant’s right to appeal that complies with Texas
Rule of Appellate Procedure 25.2.
       On April 14, 2021, the district clerk filed a supplemental clerk’s record containing,
among other things, a certification of appellant’s right of appeal reflecting that the trial
court certifies that “this criminal case is not a plea-bargain case and [appellant] has the
right of appeal.”
       Accordingly, we reinstate this case on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court


Date: ____April 20, 2021____